United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 14-2582
                        ___________________________

                                Janice M. Emerson,

                       lllllllllllllllllllll Plaintiff - Appellant,

                                           v.

   The James F. Lincoln Arc Welding Foundation; Lincoln Electric Company,

                     lllllllllllllllllllll Defendants - Appellees.
                                      ____________

                    Appeal from United States District Court
                 for the Western District of Missouri - St. Joseph
                                 ____________

                          Submitted: December 30, 2014
                            Filed: January 29, 2015
                                 [Unpublished]
                                 ____________

Before SMITH, BOWMAN, and COLLOTON, Circuit Judges.
                          ____________

PER CURIAM.

      Janice Emerson appeals the district court’s1 adverse grant of judgment on the
pleadings in her pro se diversity action against The James F. Lincoln Arc Welding

      1
       The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
Foundation and Lincoln Electric Company. Upon careful de novo review, we
conclude that Emerson’s complaint was time-barred, and that her arguments on
appeal are unavailing. See Ashley Cnty., Ark. v. Pfizer, Inc., 552 F.3d 659, 665 (8th
Cir. 2009) (standard of review). Accordingly, we affirm the judgment of the district
court. See 8th Cir. R. 47B. As to the motions filed by the parties in this court, we
grant appellees’ motion to seal documents to the extent the clerk’s office determines
that any documents are governed by Eighth Circuit Rule 25A(h) or Federal Rule of
Civil Procedure 5.2, and we deny all pending motions in all other respects.
                       ______________________________




                                         -2-